ADVISORY ACTION

	Applicants’ request for entry into AFCP 2.0 is acknowledged but is denied because the response cannot be reviewed without the need for additional search conducted in a limited amount of time authorized for the pilot program in view of the  claims’ scope which is directed to alternate formulas each having multiple cores and which has been subjected to various art rejections in previous actions. Thus the response is being treated under pre-pilot guidelines.
	The after final amendment cannot be entered since it would raise additional search and consideration for claims newly amended to avoid art previously applied. While the amendment overcomes the 103 rejection over Wang and addresses other 112 rejections of the previous action, a search for possibly more anticipations and/or obviousness on claims twice previously rejected would be needed in view of the slightly narrower scope now present.
	However, even if the amendment placed the elected subject matter in condition for allowance, the withdrawn claims directed to uses for treating viruses caused by the Flaviridae family would necessitate additional consideration and search in the art  to determine  at the very least compliance with 35 USC 112 par.one for notoriously difficult to treat diseases as being claimed herein. Such consideration after final  is not a matter of right. Note MPEP 821.04(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624